Citation Nr: 0611142	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-13 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether reduction of the veteran's disability 
compensation benefits to the ten percent rate, effective July 
29, 2000, due to incarceration, was proper under the 
provisions of 38 U.S.C.A. § 5313 (West 2002).  

2.  Entitlement to additional compensation for a dependent 
mother. 

(The issue of entitlement to a waiver of overpayment in the 
amount of $54,613.21 will be addressed in a separate 
decision). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from March 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Huntington, West 
Virginia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the veteran's claim for additional 
compensation for a dependent child was denied in a March 2003 
decision.  The veteran submitted a notice of disagreement 
with this decision, and a statement of the case was issued in 
September 2003.  However, a review of the claims folder 
indicates that the veteran has not submitted a substantive 
appeal of this issue.  A VA Form 9 received in September 2003 
specifically states that he is appealing only the issue of 
entitlement to additional compensation for a dependent 
mother.  No other statement has been received that would 
constitute a timely substantive appeal of this issue, and it 
has not been certified as being on appeal.  Therefore, it is 
not currently before the Board. 

The issue of entitlement to additional compensation for a 
dependent mother is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran has been incarcerated in a state prison system 
for conviction of a felony since May [redacted], 2000. 


CONCLUSION OF LAW

The reduction of the veteran's disability compensation to the 
benefits for a ten percent evaluation, effective July 29, 
2000, due to incarceration for a felony conviction, was 
proper. 38 U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 
3.103, 3.665 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In the instant appeal there is no dispute as to the relevant 
facts and the law is controlling.  Because the law, and not 
the evidence, is dispositive of this claim, the VCAA is not 
applicable. Mason v. Principi, 16 Vet. App. 129 (2002).  
Furthermore, the issue here does not arise from the receipt 
of a "substantially complete application" from the veteran 
under 38 U.S.C.A. § 5103(a), but rather, arises by action of 
law under 38 U.S.C.A. § 5313, which requires a reduction of 
benefits for certain incarcerated veterans.  Thus, the VCAA 
is not applicable to this appeal, and further discussion of 
compliance with the VCAA is not required.

As there is no information or evidence which might be 
developed which could change the operation of the statute, 
and only legal issues are involved, VA has no obligation 
under the VCAA, or regulations implementing the VCAA, to 
assist the veteran to develop evidence in this matter.  Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to 
assist under the VCAA is not applicable to a matter of 
statutory interpretation).

However, 38 C.F.R. § 3.665(a) requires VA to notify the 
veteran that his benefits are subject to reduction due to his 
incarceration, of the rights of the person's dependents to an 
apportionment while the person is incarcerated, and the 
conditions under which payments to the person may be resumed 
upon release from incarceration.  VA letters issued in August 
2002 and November 2002 clearly provided this information.

According to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken.  The RO issued a letter in August 
2002 which informed the veteran of a proposal to reduce his 
disability compensation due to his incarceration.  He was 
informed that he had 60 days in which to submit evidence or 
contentions regarding this matter.  This letter also provided 
the veteran with a VA form that informed him of his appellate 
rights, to include a hearing before VA.  Based on this 
evidence, VA has met the requirements for notification under 
38 C.F.R. § 3.103.

By letter issued in November 2002, the RO explained that 
compensation could be restored at a later date if the veteran 
overturned his conviction, but reduction of his compensation 
under the statute was still warranted.

The provisions of 38 U.S.C.A. § 5313 and the implementing 
regulation, 38 C.F.R. § 3.665, create a limitation on payment 
of compensation to persons incarcerated for conviction of a 
felony.  The law provides, in relevant part that any person 
entitled to compensation who is incarcerated in a local, 
state, or Federal penal institution for a period in excess of 
sixty days for conviction of a felony shall not be paid such 
compensation for the period beginning on the sixty-first day 
of such incarceration and ending on the day such 
incarceration ends.  In the case of a veteran with service-
connected disability rated at 20 percent or more, he shall 
not be paid an amount that exceeds the rate under 38 U.S.C. § 
1114(a), which is at the rate of 10 percent.

The Board notes that 38 C.F.R. § 3.655 was amended in part 
during this appeal.  68 Fed. Reg. 34,542 (June 10, 2003).  
However, these amendments concern reduction of benefits for 
fugitive felons, and have no relevance to this case, since 
the veteran is not a fugitive.  

VA was notified, by an August 2002 VA Form 21-4193, Notice to 
Department of Veterans Affairs of Veteran or Beneficiary 
Incarcerated in Penal Institution, that the veteran was 
incarcerated beginning on May [redacted], 2000.  The veteran has 
confirmed in subsequent statements that he was confined at 
the New River Valley Regional Jail, which is a State prison, 
and confirmed that he had been convicted of a felony.  The 
August 2002 notification states that the veteran has a 
sentence of 800 years, and the veteran's most recent 
correspondence reflects that he remains incarcerated.  

The veteran has argued that his disability compensation 
should not be reduced because he is appealing his conviction; 
and because he needs his disability compensation to pay his 
attorney, to pay his other bills, and to assist his mother 
and son, who depend on him to help pay their bills.

Withholding of compensation benefits by VA is required when 
the four criteria provided in the statute are established.  
If the veteran is incarcerated, and the incarceration is in a 
State penal institution, and the incarceration is in excess 
of 60 days, and the incarceration is for conviction of a 
felony, payment of veterans' benefits at no more than the 10 
percent rate is required by the statute.

There is no provision in the statute or regulation that would 
delay the reduction in benefits while a conviction is being 
appealed.  The statute instead requires reduction in 
compensation beginning on the 61st day of incarceration for 
conviction of a felony, regardless of pending or future 
appeals, or the financial needs of the incarcerated veteran.

In addition, VA's General Counsel issued an opinion which 
states that the provisions of 38 U.S.C.A. § 5313 and 38 
C.F.R. § 3.665 are operative when a conviction has led to 
incarceration, regardless of whether the recipient's 
appellate options have been exhausted.  VAOPGCPREC 6-97.  
Thus, the fact that the veteran may be appealing his 
conviction is not a factor which may be considered in 
determining the propriety of the decision to reduce the 
veteran's compensation benefits to the 10 percent level.

The regulation at 38 C.F.R. § 3.665(m) instructs VA to 
restore to a beneficiary any compensation withheld due to 
incarceration, if the conviction for which the veteran was 
incarcerated is later overturned on appeal.  There has been 
no allegation or evidence that the conviction in this case 
has been overturned.

The veteran does not dispute that his circumstances met the 
criteria set by 38 U.S.C.A. § 5313 for application of the 
requirement of reduction of his disability compensations 
benefits.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable, since the facts are not 
in controversy.

The veteran has not disputed that he was convicted of a 
felony and that the conviction caused him to be incarcerated 
for 61 days on July 29, 2000.

The law is dispositive, and VA is not authorized to disregard 
that statute.  VA may not continue to pay the veteran 
benefits in excess of the 10 percent rate.  The reduction in 
the veteran's compensation benefits to the 10 percent rate, 
based on his incarceration for a felony, was proper, and the 
veteran's appeal for benefits in excess of the 10 percent 
rate while incarcerated must be denied.


ORDER

As the reduction of the veteran's disability compensation to 
a ten percent evaluation effective from July 29, 2000, due to 
incarceration for a felony conviction, was proper, the appeal 
is denied. 


REMAND

The veteran contends that his mother should be recognized as 
his dependent.  He has submitted numerous statements in which 
he indicates that he purchased a new house for his mother, 
and that he was paying her mortgage.  

A VA Form 21-509, Statement of Dependency of Parents, was 
received in February 2003.  This indicated that the veteran's 
mother had property worth $80,000, but that there was a 
$67,000 mortgage on this property.  She indicated that her 
yearly income was $12,372.  Her yearly expenses were $9,756, 
including $6,996.36 in yearly mortgage payments.  

In a March 2003 administrative decision, the RO held that the 
veteran's mother was not dependent on the veteran.  This 
decision noted that her yearly income exceeded her expenses 
by $3,045, and concluded that her income was sufficient to 
provide reasonable support or maintenance.  

However, a November 2005 letter from a lawyer representing a 
mortgage company to the veteran's mother shows that eviction 
proceedings had begun, and that she should leave her property 
by December 2005.  The veteran submitted this letter in 
January 2006 as evidence that his mother is dependent on his 
VA benefits for her support.  

The Board finds that this November 2005 letter indicates that 
the veteran's mother's financial circumstances have changed 
since the receipt of the February 2003 financial statement.  
The Board believes that current financial information should 
be obtained in order to better understand the mother's 
current situation.  In addition, the Board notes that this 
November 2005 letter had not yet been considered by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a current VA Form 21-509, 
Statement of Dependency of Parents, in 
order to ascertain the current 
financial situation of the veteran's 
mother.  

2.  After the development requested above 
has been completed to the extent 
possible, re-adjudicate the claim.  If 
the benefit sought remains denied, issue 
a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


